DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to claim “a name change based on receiving the input adding the industrial automation device to the window visualization of the industrial automation system and based on a flow of the product within the industrial automation system”. 
The claim and instant specification provide no means for ascertaining what it means to be based on a flow of the product within the industrial automation system. The instant specification does not particularly point out what flow of product within the system means. The instant specification provides an open ended definition of direction of flow but the definition provided for that phrase does not apply to flow of product within the system. This causes the interpretation of flow of product within the system to be indefinite since it is not particularly pointed out and distinctly claimed. 
For the purpose of examination, a name change…based on flow of product within the system will be interpreted as any name change initiation of a product within the system. 
Claim 5 claims along the flow of the product and also does not particularly point or distinctly claim what it means to be along the flow of the product.  
Claims 9 and 16 claims similar language as claim 1 and is similarly rejected. Claims 2-8, 10-15, and 17-20 are rejected due to their dependence from their respective independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozaka et al (US PAT 20190302722, herein Nozaka) in view of Berelejis et al (US PUB. 20150348403, herein Berelejis) in further view of Rathineswaran (US PUB. 20180278472).
Regarding claim 1, Nozaka teaches A system, comprising: 
a processor (0033, fig. 2); 
and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (0033, fig. 2):
receiving an input adding an industrial automation device [to a window visualization] of an industrial automation system including a plurality of industrial automation devices (0053 “fig. 3… is started by, for example, an operator who operates the device management apparatus 1 operating the operator 11 and giving an acquisition instruction of the device information ED stored in the field device FD”, an input is given for the acquisition of adding a field device.), wherein the industrial automation system is configured to perform a manufacturing process for a product (0003 “A distributed control system (DCS) has been constructed and an advanced automatic operation has been realized in plants, factories, and the like (hereinafter, collectively referred to as “plants”).”, 0031 “The user may be, for example, a worker who performs on-site work of a plant, a manager of a plant”)
generating a name for the industrial automation device based on a naming convention and a location of the industrial automation device within the industrial automation system (0039 “the identification key generator 14b generates the identification key K using tag information and the memo parameter”, 0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model "EJA," and the memo parameter ‘Plant1.’”, fig. 5 shows that the identification can include locations such as Tokyo and Fukuoka. The naming convention is described in 0039.); 
While Nozaka teaches receiving an input adding an industrial automation device to an industrial automation system, Nozaka does not teach receiving an input adding an industrial automation device [to a window visualization of determining, for one or more industrial automation devices of the plurality of industrial automation devices, a name change based on receiving the input adding the industrial automation device to the window visualization of to the industrial automation system and based on .) and based on a flow of the product within the industrial automation system and a position of the industrial automation device relative to the one or more industrial automation devices within the industrial automation system, wherein determining the name change comprises generating a replacement name for the one or more industrial automation devices and replacing a previous name for the one or more industrial automation devices with the replacement name; and updating one or more respective configurations of the plurality of industrial automation devices based on the one or more name changes.
Berelejis teaches receiving an input adding an industrial automation device (taught by Nozaka as shown above) to a window visualization (0003 0065). 
 determining, for one or more industrial automation devices of the plurality of industrial automation devices, a name change based on receiving the input adding the industrial automation device to the window visualization of (0065 “When all of the smart objects are discovered the control device 120 may display the generic names of the smart objects on a user interface display”) the industrial automation system (0035 “enable the discovery objects within a room and the renaming, tagging, identifying of networked smart objects with room-specific individual names and group names using a control device”, 0039 “discovery of nearby smart objects” Discovery of smart objects takes place. Renaming corresponds to a naming change.) and based on a flow of the product within the industrial automation system (0037 “control device may receive the sound signals emitted by the smart objects and build or update a list/database of smart objects, which may include updating a user interface display of the smart objects currently available for interaction. The control device may execute automatic or user-prompted renaming”, 0066 “The control device 120 receives the ultrasound signals from only the smart objects D1 110a, D2 110b, and D3 110c in the same room…In response to the reception of only the ultrasound signals from the smart objects D1 110a, D2 110b, and D3 110c in the same room, these smart objects may be highlighted on the user display.”, Nozaka teaches the industrial automation system) and a [position] of the industrial automation device relative to the one or more industrial automation devices within the window visualization of the industrial automation system (0037 “renaming based on limiting communications to those devices in a rooms may facilitate other group related actions… Such limiting enables a simple naming convention in which the smart objects are identified by a room identifier prefix and simple suffix (e.g., Room1 smart object1, Room1 smart object 2, etc.).”, 0072 “In response to receiving only the ultrasound signals from the smart objects D1 110a, D2 110b, and D3 110c in the same room, these smart objects may be highlighted on the user display”, , devices are shown on a window visualization. Devices in the same room are named relative to one another with a room identifier and suffix listing out the number of the device), wherein determining the name change comprises generating a replacement name for the one or more industrial automation devices and replacing a previous name for the one or more industrial automation devices with the replacement name (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”, 0085 “may cause each smart object from which an ultrasound signal was received to be renamed”); 
and updating one or more respective configurations of the plurality of industrial automation devices based on the one or more name changes (0067 “When the smart objects are renamed, the networking framework definitions may also be updated to reflect the new identifying information such as the new names, new tags, new identifiers, new metadata or other identifying information.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka with the automatic renaming of smart devices teachings of Berelejis because both references are directed to identity management of objects and because Berelejis teaches a means for automatic renaming when objects of the same type are present where individual renaming may be tedious (0005).
Nozaka and Berelejis do not teach based on a position of the industrial automation device relative to the one or more industrial automation devices.
Rathineswaran does teach based on a position of the industrial automation device relative to the one or more industrial automation devices (0055 ‘the renaming module 144 may perform the mass renaming process…the names of the items (e.g., the blade servers) will be automatically renamed to become "blade in slot 1," "blade in slot 2," etc. FIG. 3 schematically depicts a system where the managed nodes are renamed as "blade in slot N" by the mass renaming process…the managed node 120 (i.e., the blade server) having the slot identification number "1" is renamed as "blade in slot 1," the managed node 120 (i.e., the blade server) having the slot identification number "2" is renamed as "blade in slot 2," and the managed node 120 (i.e., the blade server) having the slot identification number "N" is renamed as "blade in slot N."’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka and the automatic renaming of smart devices teachings of Berelejis with the mass renaming of items teachings of Rathineswaran since Rathineswaran teaches a means for renaming in a manner that is not tedious (0003-0004). 

Regarding claim 2, Nozaka, Berelejis and Rathineswaran teach the system of claim 1.  
Nozaka further teaches wherein each of the plurality of industrial automation devices is associated with a respective portion of code specifying operations of the respective industrial automation device and the respective industrial automation device's interactions with a set of industrial automation devices of the plurality of industrial automation devices (0004 “field devices with different implemented communication protocols may be installed together in a plant, device management apparatuses compatible with various communication protocols have also been developed. The communication protocols with which device management apparatuses are compatible include, for example, HART (registered trademark), BRAIN, Foundation Fieldbus (registered trademark), ISA100.11a, Wireless HART (registered trademark), and the like” Field devices which correspond to the industrial automation devices, have their own communication protocols that dictate their interactions. These are portions of their overall code.)

Regarding claim 6, Nozaka, Berelejis and Rathineswaran teach the system of claim 1.
Berelejis further teaches wherein the industrial automation device is selected from a library visualization comprising a plurality of representations associated with the plurality of industrial automation devices (0037 “control device may receive the sound signals emitted by the smart objects and build or update a list/database of smart objects, which may include updating a user interface display of the smart objects currently available for interaction”).

Regarding claim 7, Nozaka, Berelejis and Rathineswaran teach the system of claim 1.
Nozaka further teaches wherein the naming convention defines an object type field and a number field, wherein the object type field comprises an object type of a plurality of object types, and wherein the number field corresponds to an instantiation number of a respective industrial automation device of the plurality of industrial automation devices (fig. 4, 0059 “device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model ‘EJA’”, 0058 “device information ED11 and ED12 acquired from the field devices FD11 and FD12 includes…a model…parameter”, The model parameter is the object parameter. The device tag corresponds to the number field.)  

Regarding claim 8, Nozaka, Berelejis and Rathineswaran teach the system of claim 7.
Nozaka further teaches wherein the naming convention is representative of an area field, wherein the area field identifies a first area of one or more areas of the industrial automation system in which the respective industrial automation device is disposed (0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model "EJA," and the memo parameter ‘Plant1.’”, areas named plant 1 and plant 2 are part of the naming convention.)

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaka et al (US PAT 20190302722, herein Nozaka) in view of Berelejis et al (US PUB. 20150348403, herein Berelejis) in further view of Rathineswaran (US PUB. 20180278472) in further view of Clee et al (US PUB. 20120151312, herein Clee)

Regarding claim 3, Nozaka, Berelejis and Rathineswaran teach the system of claim 2.
Berelejis further teaches wherein updating the one or more respective configurations of the plurality of industrial automation devices comprises: 
and replacing, within the respective portion of code, each of the one or more instances of the first previous name of the first industrial automation device of the one or more industrial automation devices with a first replacement name of the one or more replacement names (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”, 0076);
Nozaka, Berelejis and Rathineswaran do not explicitly teach parsing the respective portions of code for each of the plurality of industrial automation devices within the industrial automation system; identifying one or more instances of a particular first previous name of a particular first industrial automation device of the one or more industrial automation devices.
Clee et al teaches parsing the respective portions of code for each of the plurality of industrial automation devices within the industrial automation system (0019 “a user desires to update a butter brand referenced by the "Puddings" page as described above with reference to FIG. 1. By selecting the tag "Puddings" and using an edit command requesting a content find/replace, the present subject matter allows the user to update the entire contents of the section "Recipes" where the butter of brand is mentioned” 0021 “process may also be applied to code, such as through the code outline view in an Eclipse.TM. integrated development environment ( IDE).”, the finding operation parses the code to identify instances of the previous name.); 
Identifying, within a respective portion of code, one or more instances of a first previous name of a first industrial automation device of the one or more industrial automation devices (0019 “a user desires to update a butter brand referenced by the "Puddings" page as described above with reference to FIG. 1. By selecting the tag "Puddings" and using an edit command requesting a content find/replace, the present subject matter allows the user to update the entire contents of the section "Recipes" where the butter of brand is mentioned” 0021 “process may also be applied to code, such as through the code outline view in an Eclipse.TM. integrated development environment ( IDE).”, the finding operation parses the code to identify instances of the previous name.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka, the automatic updating of names of Berelejis and the position based renaming of Rathineswaran, with the editing of code in an integrated development environment of Clee because the references are all pointed towards software to name variables and because Clee’s find and replace method allows for “significant productivity gain and accuracy, particularly when attempting to update similar information in existing discrete documents” (0020). 

Regarding claim 4, Nozaka, Berelejis, Rathineswaran and Clee teach the system of claim 3.
Berelejis and Clee further teaches wherein updating the one or more respective configurations of the plurality of industrial automation devices comprises: 
identifying one or more instances of a second particular previous name of a second particular industrial automation device of the one or more industrial automation devices (Clee, 0019 “a user desires to update a butter brand referenced by the "Puddings" page as described above with reference to FIG. 1. By selecting the tag "Puddings" and using an edit command requesting a content find/replace, the present subject matter allows the user to update the entire contents of the section "Recipes" where the butter of brand is mentioned” 0021 “process may also be applied to code, such as through the code outline view in an Eclipse.TM. integrated development environment (IDE).”, the finding operation parses the code to identify instances of the previous name.); and 
replacing each of the one or more instances of the second particular previous name of the second particular industrial automation device of the one or more industrial automation devices with a second particular replacement name of the one or more replacement names (Berelejis, 0086 “processor of the control device may rename the smart object using the new identifying information”). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaka et al (US PAT 20190302722, herein Nozaka) in view of Berelejis et al (US PUB. 20150348403, herein Berelejis) in further view of Rathineswaran (US PUB. 20180278472) in further view of Kumar KN et al (US PUB. 20180107609, herein Kumar ‘609). 

Regarding claim 5, Nozaka, Berelejis and Rathineswaran teach the system of claim 3.
Nozaka, Berelejis and Rathineswaran do not explicitly teach wherein the first industrial automation device is disposed downstream of the industrial automation device within the industrial automation system.
Kumar ‘609 does teach wherein the first industrial automation device is disposed downstream of the industrial automation device, along the flow of the product, within the industrial automation system (fig. 1, 0023-0024, fig.1 shows industrial automation devices being downstream of each other.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka, the automatic updating of names of Berelejis, and the position based renaming teachings of Rathineswaran with the industrial automation device configuration of Kumar because Kumar’s industrial control topology is an improvement on conventional topology which “operates in a gather-scatter mode, where input data is gathered from multiple locations and output data is scattered to multiple locations. Unfortunately, this topology makes it expensive and limits substantial improvements in control performance.” (0003). 

Claim 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaka et al (US PAT 20190302722, herein Nozaka) in view of Berelejis et al (US PUB. 20150348403, herein Berelejis) in further view of Rathineswaran (US PUB. 20180278472) in further view of Kumar (US PUB. 20180121825, herein Kumar ‘825). 
Regarding claim 9, Nozaka teaches A system, comprising: 
a network gateway coupled to a network (0033 fig. 2); 
a processor communicatively coupled to the network gateway (0033 fig. 2);
and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (0033 fig. 2): 
receiving a set of inputs associated with a naming convention for a plurality of objects in a library, [the set of inputs comprising a set of object names], each [object name] corresponding to a respective industrial automation device (0053 “fig. 3… is started by, for example, an operator who operates the device management apparatus 1 operating the operator 11 and giving an acquisition instruction of the device information ED stored in the field device FD”, 0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model "EJA," and the memo parameter ‘Plant1.’”, 0055 “When it is determined that a device ID is included in device information acquired from the field device FD (when a determination result of step S12 is "YES"), the identification key generator 14b performs processing of generating the device ID included in the device information as an identification key K”, an input is given for the acquisition of adding a field device. These inputs are then used for the naming convention as shown in fig. 3.);
[applying a machine learning algorithm] to derive a plurality of rules associated with the naming convention based on the set of inputs, known information about the plurality of objects in the library (0055 “When it is determined that a device ID is included in device information acquired from the field device FD (when a determination result of step S12 is "YES"), the identification key generator 14b performs processing of generating the device ID included in the device information as an identification key K”, inputs and known information about the objects are used to derive rules that are then used for the generation of an identifier.) [and based on a flow of a product within an industrial automation system and a position of an object relative to one or more objects within the industrial automation system], wherein the industrial automation system is configured to perform a manufacturing process (0003 “A distributed control system (DCS) has been constructed and an advanced automatic operation has been realized in plants, factories, and the like (hereinafter, collectively referred to as “plants”).”, 0031 “The user may be, for example, a worker who performs on-site work of a plant, a manager of a plant”)
Nozaka does not teach the set of inputs comprising a set of object names, each object name, applying a machine learning algorithm, and based on a flow of a product within an industrial automation system and a position of an object relative to one or more objects within an industrial automation system, searching the network for a first industrial automation device to which the naming convention applies, deriving a name for an object corresponding to the first industrial automation device in accordance with the naming convention, and replacing, for each instance of the object in the library, each instance of the object in a corresponding project, or both, an existing name for the object with the name.
Berelejis teaches receiving a set of inputs associated with a naming convention for a plurality of objects in a library, the set of inputs comprising a set of object names, each object name (0089 “the processor of the control device may receive information for each smart object registered with the framework, including the generic identifier assigned to the smart object during onboarding or registration. In block 425, the processor of the control device may create a list of all of the registered smart objects by generic name.”)
and based on a flow of a product within an industrial automation system (0037 “control device may receive the sound signals emitted by the smart objects and build or update a list/database of smart objects, which may include updating a user interface display of the smart objects currently available for interaction. The control device may execute automatic or user-prompted renaming”, 0066 “The control device 120 receives the ultrasound signals from only the smart objects D1 110a, D2 110b, and D3 110c in the same room…In response to the reception of only the ultrasound signals from the smart objects D1 110a, D2 110b, and D3 110c in the same room, these smart objects may be highlighted on the user display.” Nozaka teaches the industrial automation system)
searching the network for a first industrial automation device (0039 “discovery of nearby smart objects by a control device using high frequency sound signals, which may include ultrasound signals”) to which the naming convention applies (0086 “the processor of the control device may send a rename command to the smart objects from which ultrasound signals were received”); 
deriving a name for an object corresponding to the first industrial automation device in accordance with the naming convention (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”, 0044 “The objects may then be renamed, such as by changing identifying information as a group to…suffix that is prepended or appended as a generic name”); 
and replacing, for each instance of the object in the library, each instance of the object in a corresponding project, or both, an existing name for the object with the name (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka with the automatic renaming of smart devices teachings of Berelejis because both references are directed to identity management of objects and because Berelejis teaches a means for automatic renaming when objects of the same type are present where individual renaming may be tedious (0005).
Nozaka and Berelejis do not explicitly teach applying a machine learning algorithm, and based on a position of an object relative to one or more objects within an industrial automation system.
Rathineswaran does teach and based on a position of an object relative to one or more objects within an industrial automation system (0055 ‘the renaming module 144 may perform the mass renaming process…the names of the items (e.g., the blade servers) will be automatically renamed to become "blade in slot 1," "blade in slot 2," etc. FIG. 3 schematically depicts a system where the managed nodes are renamed as "blade in slot N" by the mass renaming process…the managed node 120 (i.e., the blade server) having the slot identification number "1" is renamed as "blade in slot 1," the managed node 120 (i.e., the blade server) having the slot identification number "2" is renamed as "blade in slot 2," and the managed node 120 (i.e., the blade server) having the slot identification number "N" is renamed as "blade in slot N."’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka and the automatic renaming of smart devices teachings of Berelejis with the mass renaming of items teachings of Rathineswaran since Rathineswaran teaches a means for renaming in a manner that is not tedious (0003-0004). 
Nozaka, Berelejis, and Rathineswaran do not explicitly teach applying a machine learning algorithm.
Kumar ‘825 teaches applying a machine learning algorithm (0039 “The machine-learning model can learn to identify patterns in the types of documents that the user scans using the scanning device and generate name suggestions based on the identified patterns”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka, the renaming of devices teachings of Berelejis and the position based renaming teachings of Rathineswaran with the machine learning name generation teachings of Kumar ‘825 because the references are in the same field of generating names automatically and because Kumar ‘825 teaches a machine learning name generation that is applicable to more than just text documents (0003) and because Kumar ‘825 teaches a system that takes into account how a user likes for their items to be named (0003). 

Regarding claim 10, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 9.
Nozaka further teach wherein, according to the naming convention, a respective name for each of the plurality of objects comprises an object type field and a number field, wherein the object type field comprises a object type of a plurality of object types, and wherein the number field corresponds to an instantiation number of the respective object (fig. 4, 0059 “device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model ‘EJA’”, 0058 “device information ED11 and ED12 acquired from the field devices FD11 and FD12 includes…a model…parameter”, The model parameter is the object parameter. The device tag corresponds to the number field.)  

Regarding claim 11, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 10.
Nozaka further teaches wherein according to the naming convention, the respective name for each of the plurality of objects comprises an area field, wherein the area field identifies a particular area of one or more areas of the corresponding project in which the respective object is disposed (0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model "EJA," and the memo parameter ‘Plant1.’”, areas named plant 1 and plant 2 are part of the naming convention.)

Regarding claim 12, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 9, 
Nozaka and Kumar ‘825 teach wherein applying the machine learning algorithm to derive the plurality of rules defining associated with the naming convention (Kumar ‘825, 0039 “The machine-learning model can learn to identify patterns in the types of documents that the user scans using the scanning device and generate name suggestions based on the identified patterns”, the patterns it uses to generate names corresponds to the naming convention.) comprises recognizing one or more alphanumeric character strings corresponding to a particular an object type of a plurality of object types, a particular an area of one or more areas of the corresponding project, or a combination thereof (Nozaka, 0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag ‘PT1001,’” The device tag is an alphanumeric string that is recognized by the system and is then used to create the identification key.)

Regarding claim 13, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 9.
Kumar ‘825 teach wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising presenting the derived name for the object corresponding to the first industrial automation device via a graphical user interface; and receiving an approval input indicative of an approval of the derived name (0028 “the machine-learning model to provide name suggestions to user 102 when user 102 requests to name a content item.”, 0002 “a user can quickly name the content items by accepting the automatically generated names”.)

Regarding claim 14, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 9.
Kumar ‘825 further teaches wherein the received set of inputs comprises a training data set comprising data from one or more existing projects, one or more existing objects from one or more libraries, or a combination thereof (0028 “system 106 trains the machine-learning model using a plurality of content items associated the user account of user 102. Online content management system 106 can then use the machine-learning model to provide name suggestions to user 102 when user 102 requests to name a content item.”, the plural of content items corresponds to the existing objects from one or more libraries.)

Regarding claim 15, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the system of claim 9.
Nozaka and Berelejis further teaches wherein the instructions, when executed by the processor, cause the processor to perform the operations comprising: 
receiving an input identifying one or more other projects (Nozaka, 0053 “fig. 3… is started by, for example, an operator who operates the device management apparatus 1 operating the operator 11 and giving an acquisition instruction of the device information ED stored in the field device FD”, an input is given for the acquisition of adding a field device.); and 
replacing, for each instance of the object in the one or more other projects, an existing name for the object with the name (Berelejis, 0086 “processor of the control device may rename the smart object using the new identifying information”). 

Regarding claim 16, Nozaka teaches A method, comprising: 
receiving a set of inputs [comprising a set of object names, the set of inputs assigning the set of object names] to one or more respective objects in a library, wherein the library comprises a plurality of objects, including the one or more respective objects, each [object name] corresponding to a respective industrial automation device, wherein each of the set of object names accords with a naming convention (0053 “fig. 3… is started by, for example, an operator who operates the device management apparatus 1 operating the operator 11 and giving an acquisition instruction of the device information ED stored in the field device FD”, 0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model "EJA," and the memo parameter ‘Plant1.’”, 0055 “When it is determined that a device ID is included in device information acquired from the field device FD (when a determination result of step S12 is "YES"), the identification key generator 14b performs processing of generating the device ID included in the device information as an identification key K”, an input is given for the acquisition of adding a field device. These inputs are then used for the naming convention as shown in fig. 3. Fig. 4 shows that multiple identification key in the storage.); 
[applying a machine learning algorithm] to derive a plurality of rules associated with the naming convention based on the set of object names, known information about the one or more respective objects [and based on a flow of a product within an industrial automation system and a position of an object of the plurality of objects relative to one or more objects within the industrial automation system] (0055 “When it is determined that a device ID is included in device information acquired from the field device FD (when a determination result of step S12 is "YES"), the identification key generator 14b performs processing of generating the device ID included in the device information as an identification key K”, inputs and known information about the objects are used to derive rules that are then used for the generation of an identifier.), wherein the industrial automation system is configured to perform a manufacturing process for the product (0003 “A distributed control system (DCS) has been constructed and an advanced automatic operation has been realized in plants, factories, and the like (hereinafter, collectively referred to as “plants”).”, 0031 “The user may be, for example, a worker who performs on-site work of a plant, a manager of a plant”),
wherein [applying the machine learning algorithm] to derive the plurality of rules associated with the naming convention comprises recognizing one or more alphanumeric character strings corresponding to an object type of a plurality of object types, an area of one or more areas of a corresponding project, or a combination thereof (0059 “the identification key generator 14b of the device management apparatus 1 performs processing of generating an identification key K11 using the device tag ‘PT1001,’” The device tag is an alphanumeric string that is recognized by the system and is then used to create the identification key.); 
Nozaka does not teach comprising a set of object names, the set of inputs assigning the set of object names, object name, applying a machine learning algorithm, and based on a flow of a product within an industrial automation system and a position of an object of the plurality of objects relative to one or more objects within an industrial automation system, applying the machine learning algorithm, searching a connected network for a first industrial automation device to which the naming convention applies, deriving a name for an object corresponding to the first industrial automation device in accordance with the naming convention and replacing, for each instance of the object in the library, each instance of the object in the corresponding project, or both, an existing name for the object with the name.
Berelejis teaches receiving a set of inputs comprising a set of object names, the set of inputs assigning the set of object names (0089 “the processor of the control device may receive information for each smart object registered with the framework, including the generic identifier assigned to the smart object during onboarding or registration. In block 425, the processor of the control device may create a list of all of the registered smart objects by generic name.”)
object name (0089)
and based on a flow of a product within an industrial automation system (0037 “control device may receive the sound signals emitted by the smart objects and build or update a list/database of smart objects, which may include updating a user interface display of the smart objects currently available for interaction. The control device may execute automatic or user-prompted renaming”, 0066 “The control device 120 receives the ultrasound signals from only the smart objects D1 110a, D2 110b, and D3 110c in the same room…In response to the reception of only the ultrasound signals from the smart objects D1 110a, D2 110b, and D3 110c in the same room, these smart objects may be highlighted on the user display.” Nozaka teaches the industrial automation system)
searching a connected network for a first industrial automation device (0039 “discovery of nearby smart objects by a control device using high frequency sound signals, which may include ultrasound signals”) to which the naming convention applies (0086 “the processor of the control device may send a rename command to the smart objects from which ultrasound signals were received”); 
deriving a name for an object corresponding to the first industrial automation device in accordance with the naming convention (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”, 0044 “The objects may then be renamed, such as by changing identifying information as a group to…suffix that is prepended or appended as a generic name”); 
and replacing, for each instance of the object in the library, each instance of the object in the corresponding project, or both, an existing name for the object with the name (0067 “control device may transmit a message to rename the smart objects D1 110a, D2 110b, and D3 110c…" renaming" may refer to adding or changing identifying information associated with the smart object, such as changing a default name or a current name associated with the smart object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka with the automatic renaming of smart devices teachings of Berelejis because both references are directed to identity management of objects and because Berelejis teaches a means for automatic renaming when objects of the same type are present where individual renaming may be tedious (0005).
Nozaka and Berelejis do not teach and based on a position of an object of the plurality of objects relative to one or more objects within an industrial automation system, applying the machine learning algorithm. 
Rathineswaran does teach and based on a position of an object of the plurality of objects relative to one or more objects within an industrial automation system (0055 ‘the renaming module 144 may perform the mass renaming process…the names of the items (e.g., the blade servers) will be automatically renamed to become "blade in slot 1," "blade in slot 2," etc. FIG. 3 schematically depicts a system where the managed nodes are renamed as "blade in slot N" by the mass renaming process…the managed node 120 (i.e., the blade server) having the slot identification number "1" is renamed as "blade in slot 1," the managed node 120 (i.e., the blade server) having the slot identification number "2" is renamed as "blade in slot 2," and the managed node 120 (i.e., the blade server) having the slot identification number "N" is renamed as "blade in slot N."’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka and the automatic renaming of smart devices teachings of Berelejis with the mass renaming of items teachings of Rathineswaran since Rathineswaran teaches a means for renaming in a manner that is not tedious (0003-0004). 
Nozaka, Berelejis and Rathineswaran do not teach applying the machine learning algorithm. 
Kumar ‘825 teaches applying a machine learning algorithm (0039 “The machine-learning model can learn to identify patterns in the types of documents that the user scans using the scanning device and generate name suggestions based on the identified patterns”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the automated naming of Nozaka and the renaming of devices teachings of Berelejis and the positioning based renaming teachings of Rathineswaran with the machine learning name generation teachings of Kumar ‘825 because the references are in the same field of generating names automatically and because Kumar ‘825 teaches a machine learning name generation that is applicable to more than just text documents (0003) and because Kumar ‘825 teaches a system that takes into account how a user likes for their items to be named (0003). 

Regarding claim 17, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the method of claim 16. 
Nozaka further teach wherein the each of the one or more names comprises an object type field and a number field, wherein the object type field comprises an object type of a plurality of object types, and wherein the number field corresponds to an instantiation number of the respective object (fig. 4, 0059 “device management apparatus 1 performs processing of generating an identification key K11 using the device tag "PT1001," the model ‘EJA’”, 0058 “device information ED11 and ED12 acquired from the field devices FD11 and FD12 includes…a model…parameter”, The model parameter is the object parameter. The device tag corresponds to the number field.)  
Regarding claim 18, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teach the method of claim 16.
Kumar ‘825 further teaches comprising: presenting the derived name for the object corresponding to the first industrial automation device via a graphical user interface (0028 “the machine-learning model to provide name suggestions to user 102 when user 102 requests to name a content item.”, 0020 “the naming system provides naming suggestions within a graphical user interface”); and 
receiving an approval input approving the derived name (0002 “a user can quickly name the content items by accepting the automatically generated names”.)

Regarding claim 19, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teaches the method of claim 16.
Kumar ‘825 further teaches wherein the received set of inputs comprises a training data set comprising data from one or more existing projects, one or more existing objects from one or more existing libraries, or a combination thereof (0028 “system 106 trains the machine-learning model using a plurality of content items associated the user account of user 102. Online content management system 106 can then use the machine-learning model to provide name suggestions to user 102 when user 102 requests to name a content item.”, the plural of content items corresponds to the existing objects from one or more libraries.)

Regarding claim 20, Nozaka, Berelejis, Rathineswaran and Kumar ‘825 teaches the method of claim 16.
Nozaka and Berelejis further teach comprising: 
receiving an input identifying one or more other projects (Nozaka, 0053 “fig. 3… is started by, for example, an operator who operates the device management apparatus 1 operating the operator 11 and giving an acquisition instruction of the device information ED stored in the field device FD”, an input is given for the acquisition of adding a field device.); and 
replacing, for each instance of the object in the one or more other projects, an existing name for the object with the name (Berelejis, 0086 “processor of the control device may rename the smart object using the new identifying information”). 

Relevant Prior Art
	Dufaurre (US PUB. 20100217448) has been deemed relevant prior art since this reference is directed towards configuring devices in an industrial environment. 


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9 and 10 that the cited prior art does not teach a name change based on based on a flow of a product within an industrial automation system.
 It is noted that the phrase based on a flow of a product within an industrial automation system has been deemed indefinite since the claims nor instant specification provide particularly point out what it means to be based on a flow of a product within an industrial automation system.
 However, as shown in the rejection of claim 1 above, Nozaka teaches an industrial automation system (0003, 0031). Berelejis further teaches receiving sound signals from smart objects which are then used to build a list of smart objects which may prompt automatic renaming of the objects (0037 0066). This under broadest reasonable interpretation corresponds to a name change based on based on a flow of a product. 
Applicant makes similar arguments for claims 9 and 16 which are similarly rejected. 
Therefore, claims 1, 9 and 16 and their respective dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116